Title: To George Washington from Major General William Heath, 1 April 1777
From: Heath, William
To: Washington, George



Dear General
Boston April 1st 1777

This will be handed to your Excellency by Monsieur Mauduit de Plesis, who lately arrived here with the French General De Borre—He has represented to the Council of this State, that he is charged with Dispatches to the Honble Congress—The Council have desired me to assist & forward him.

I take the Liberty to enclose Copy of a Letter from Col. Wayne dated at Ticonderoga the 25th of March 1777, to the Council of this State, by which it appears the Garrison there is very weak—Cols. Marshall’s[,] Bradford’s, Brewer’s & Francis’s Regiments who had received marching Orders from the Council or General Ward before my Arrival in this State, & had partly marched, are those mentioned to have arrived so badly Officer’d—Col. Marshall informed me that his Orders were to march when Two Thirds of his Regiment were gone—By his last Return he had Inlisted 403–362 of whom have march’d—Col. Francis has returned 503 including Officers; upwards of 400 of whom have marched—The number enlisted or marched, in Cols. Bradford’s & Brewer’s, I cannot ascertain—A Return is made of about 300 who have march’d from the Two—but I think a larger number have since marched.
The Orders which I have given to the other Regiments are to march their men under a Field Officer & other proper Officers, in proportion to their numbers and I have given express orders for the Field Officers of the Four Regiments before mentioned, to join their Regiments immediately—The first division of Col. Greaton’s Regiment marches for Peeks-kill to morrow morning, including all who are equip’d—A Division of Col. Nixon’s & Patterson’s will also march this Week—the want of arms causes the Delay—A part of those lately arrived at Portsmouth, are expected here this day—I shall arm such Troops as are otherwise ready, & forward them with the utmost Expedition, to the places of their Destination. Part of Cols. Wesson’s, Bailey’s & Jackson’s will march as soon as armed to Ticonderoga, as will part of Shepard’s & Wigglesworth’s to Peeks-kill—I this moment hear that, 4000 arms are arrived. I have the honor to be Very respectfully Your Excellency’s most humble Servt

W. Heath


P.S. Upon receiving your Excellency’s last, I wrote to General Poor, to forward the New-Hampshire Regiments, which I am informed are in great forwardness, with the utmost Expedition to Ticonderoga.


W.H.
